Appeal from so much of an order of Supreme Court, Chautauqua County (Gerace, J.), entered June 6, 2002, which, inter alia, granted the motion for summary judgment of defendants Harold H. Wolfinger, Jr., and Carl G. Clark, doing business as Clark and Wolfinger, dismissing the complaint against them, and granted in part defendant RAM Forest Products, Inc.’s motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Chautauqua County, Gerace, J. Present — Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.